Ant Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Yakov Sidorin on 04/27/2021.
The application has been amended as follows: 
Claim 18 lines 10-11: “a non-electrically insulated region at a corresponding distal end from the first and second distal ends” is changed to “a non-electrically insulated region at the 
Claim 18 lines 16-17; “the first and second snare portions are electrically connected to one another at a point opposite to said location” is changed to “the first and second snare portions are electrically connected to one another at a point of electrical connection opposite to said location”
Claim 18 lines 23-24: “the first and second distal ends outside of the snare loop extending outside said snare” is changed to “the first and second distal endsloop”
Claim 18 line 25: “said inactive skid” is changed to “said electrically-insulated HF-surgically 
Claim 22: “said snare is configured to be moveable in and out of the catheter with the manipulation wire.” is changed to “said snare loop is configured to be moveable in and out of the catheter with the manipulation wire.”
Claim 24 line 3: “a point of electrical connection of the first and second electrical conductors” is changed to “the 
Claim 28 line 5; “a portion of the first electrical conductor extending beyond a point of electrical connection of the first and second electrical conductors” is changed to “a portion of the first electrical conductor extending beyond the 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Regarding claims 18-30, the Doll (U.S. Patent No. 5,078,716), Avitall (U.S. Patent No. 5,555,883), and Chu (U.S. Patent No. 5,846,248) references fail to teach “wherein the resection snare includes at least one electrically-insulated HF-surgically inactive skid formed by at least one of the first and second distal ends extending outside said snare loop”.  The doll reference teaches a similar resection snare comprising a resection snare and an electrically-insulated HF-surgically inactive skid (Fig 4 insulated connector 120), but fails to teach the inactive skid being formed by at least one of the first and second distal ends extending outside said snare loop. Avitall teaches a device comprising a loop for mapping and ablation of cardiac chambers (Fig 1A and 7A) comprising a similar skid structure (Fig 7A tail 166), but fails to teach an electrically-insulated surgically inactive skid being formed by at least one of the first and second distal ends extending outside said snare loop. The Chu reference teaches a resection snare (Fig 7) comprising a clip extending . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Z Minchella whose telephone number is (571)272-8644.  The examiner can normally be reached on M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/A.Z.M./Examiner, Art Unit 3794                                                                                                                                                                                                        
/EUN HWA KIM/Primary Examiner, Art Unit 3794